DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 05/10/2021.
Claims 1-25 are pending.

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 05/10/2021 is acknowledged.
Claims 4-10, 14-25 are withdrawn.
Claims 1-3, 11-13 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-13 is/are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Segal et al. (US 2019/0020853).

For claim 1, Segal discloses a method for creating a multimedia project at a swarm interface device (fig. 3, origin device 104), the method comprising: 
providing a first set of multimedia content to a swarm comprising a plurality of swarm members ([0030], [0095], receiving a live video feed from a presenter at the origin device shared to a group of participants or devices), wherein the plurality of swarm members comprises a plurality of swarm sources ([0031], each participant/ device has its own feed and multimedia content); 
receiving a second set of multimedia content from the plurality of swarm sources ([0031], each participant/ device has its own feed and multimedia content, fig 11B, presenter/user 1 and participant/user 2); and 
editing multimedia content to create a multimedia project comprising at least one piece of multimedia content from the first set of multimedia content and at least one piece of multimedia content from the second set of multimedia content (fig. 11B, [0031], [0032], [0070], presenter’s content and participants’ contents are combined into a composite video of a session, [0085], the session can be saved, read as a project).

 a live stream); and editing multimedia content comprises: providing streamed live content captured at the swarm interface device as part of the live stream; and providing streamed live content received from at least one of the plurality of swarm sources as part of the live stream (fig. 11B, [0031], [0032], [0070], presenter’s content and participants’ contents are combined into a composite video of a session and presented to all participants).

For claim 3, Segal discloses providing the first set of multimedia content comprises streaming live content captured at the swarm interface device to a swarm member of the plurality of swarm members (fig. 11B, [0031], [0032], [0070], presenter’s content and participants’ contents are combined into a composite video of a session and presented to all participants), wherein streaming the live content comprises transmitting the stream over a peer-to-peer network ([0067], [0119], fig. 17B, peer-to-peer teleconferencing).

Claims 11-13 are rejected for the same rationale in claims 1-3. See Segal, fig. 2 for a non-transitory machine readable medium (fig. 2, mass storage).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452